DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2 and 4 and linking claims 1,13-21 and 27 in the reply filed on 07/15/2021 is acknowledged.

Claims 3, 5-12 and 26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2021. It is noted that claim 27 recites non-elected subject matter and is only examined with regard to the elected invention.

Markush Language
Claims 1 and 27 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical 
The Markush grouping of SEQ ID NO:1, SEQ ID NO:6 or SEQ ID NO:11 (SEQ ID NOs:1-11 in claim 27) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: SEQ ID NO:1 and SEQ ID NO:6 encode activating DREADDs and are hM3DGq while  SEQ ID NO:11 encodes an inhibitory DREADD or hM4DGi.To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,4,13-16,18,20-21 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating symptoms of depression in a subject comprising administering a viral vector to the eye of the subject, wherein the viral vector comprises a promoter comprising SEQ ID NO:5 and a DREADD, all encoded by SEQ ID NO1 or 6, expressing the DREADD followed by administering an agonist of the expressed DREADD wherein the method treat symptoms of depression, does not reasonably provide enablement for carrying out the method therein any disease or disorder of the nervous system is treated.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claims 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.


	The claims are broad with respect to the disease or disorder of the nervous system that is to be treated.
The specification teaches intraocular administration of a viral vector comprising a nucleic acid encoding the hM3DGq DREADD operably linked to the PACAP promoter. The DREADD is a synthetic receptor designed to activate GPCR signaling. The receptor is activated by a “Designer Drug” (DD) that does not affect receptors naturally expressed in cells. The specification teaches that the PACAP promoter is active in retinal cells where the DREADD is expressed following delivery and when activated by a DD, the DREADD stimulates neurological pathways by natural circuit inputs to manipulate the locus coeruleus, which affects mood disorders. The retina sends signals to the suprachiasmatic nucleus (SCN), which are then transmitted to the dorsal medial hypothalamus (DMH), which relays circadian information to the locus coeruleus (LC). Disruption of the circuit leads to mood disturbance and other neurological disorders. The specification teaches use of DREADD delivery to treat symptoms of depression that result from rearing rats in the dark. The specification does not teach treatment of any other disorder using the intravitreal/retinal delivery of a viral construct comprising the PACAP promoter linked to an hM3DGq DREADD. Limited cells will receive the delivered vector and given that the activity of the PACAP is spatially specific and not constitutive, only certain cells will express the DREADD and be activated by DD delivery. The specification teaches activation through the Retina-SCN-
Bowrey (2017, Depress Anxiety, 34:588-595) taught certain types of depression result from disruption of the photic regulation of arousal and mood (PRAM) pathway. The role for the PRAM pathway is based on the fact that 1) the SCN-DMH-LC circuit plays a critical role in the circadian regulation of arousal, 2) light affects mood and depressive behavior, 3) the SCN receives light information from the retina, and 4) decreased light leads to degeneration of NA-LC cortical fibers. Thus, the circuit targeted by retinal delivery and PACAP promoter control is specific to a circuit that uses light as an input to signal portions of the brain that regulate mood. 
The specification teaches many different neurological disorders where the LC is affected. For example, Table 2 states that in Parkinson’s Disease, cell loss in the LC precedes other key PD-relevant structures. However, this fails to support a causal role in disease symptoms and there is no evidence that stimulating signaling in the LC would treat any symptom of Parkinson’s. Breton-Provencher (June 2021, Front. Neural Circuits, 15:638007; 1-11) taught that the LC is the primary source of neurepinephrine (NE) in the brain. The LC neurons release NE to control arousal as well as other sensory-motor and behavioral functions. However, this recently published article clearly established that the role of the LC in the array of processes it seems to affect in the brain remains unknown. With regard to depression and mood, the understanding appears to be more clear and the specification shows support for decreased depressive symptoms with the claimed treatment. However, the specification does not teach treatment of symptoms of any other neurological disease or disorder using the method as claimed. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 20 lacks clear antecedent basis for the terms “the neuropsychiatric disorder or the neurodegenerative disease”. Claim 20 relates to administering an additional therapeutic in addition to that recited in parent claim 1 and it is not clear if a second disorder is required in addition to “a disease or disorder of the nervous system” recited in claim 1.
Claim 27 is unclear because it refers to the vector of claim 1; however claim 1 is a method. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2017153995 who taught treatment of particular neuronal disease using DREADDs but did not teach the specifically claimed DREADDs linked to a PACAP promoter and delivered to the eye. Wess (2013, Trends in Pharmacological Sciences, 34:385-392) taught hM3Gq receptors can be introduced and activated by CNO to excite neuron. Wess reviews various studies using the system and reports some that inject an AAV vector encoding the DREADD into the brain. Expression is controlled by a FLEX switch system. Wess does not teach use of the PACAP promoter to drive DREADD expression. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632